DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim recites “the magnetic”, it should be replaced by “a magnetic”, in order to rejection under 35 USC 112 (b) / 2nd for lack of antecedent basis.  Appropriate correction is required.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claim 1, 2,  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. ((US 2008/01 18945 A1) (“Lau ’45 herein- cited previously) above, and further in view Agrawal (US 2019/0144738 A1) (“Agrawal” herein).

(Claims selected only) 

Claim 1
Lau ’45 discloses a method for recovering subsurface fluid from rock formations, the method comprising the steps of
	an enzyme-based green solvent to a carrier fluid: [0049; 0056-0062]
	injecting the enzyme-based green solvent and the carrier fluid in the well: [0063- 0064]
	directing the enzyme-based green solvent and the carrier fluid down a flow path of the well: [0063-0064]
	soaking the enzyme-based green solvent and the carrier fluid in a rock formation: reversing the flow path of the well wherein the enzyme-based green solvent and the carrier fluid travel up the flaw path; and recovering a plurality of deposits from the well. [0062-0067]
	Lau’45 however does not explicitly providing a carrier fluid including adding an enzyme-based green solvent  that is paired with a slurry of nanoparticles having size of between 1 to 500  nanometers, wherein the enzyme-based green solvent is immobilized on the nanoparticles.
	Agrawal teaches the above limitation (See paragraphs 0017 & 0199 → Agrawal teaches this limitation in that a first embodiment of the invention is directed to a composition having antimicrobial activity comprising a particle comprising at least one inorganic copper salt, the particle preferably having an average size of less than about 1000 nm; and at least one functionalizing agent in contact with the particle, the functionalizing agent stabilizing the particles in a carrier such that an antimicrobially effective amount of ions are released into the environs of the microbe. The liquid resin used to form the coating may contain one or more other materials in addition to antimicrobial agents, some of these are anticorrosion agents, antioxidants, scale inhibitors, tracer materials, hydrate inhibitors, hydrogen sulfide scavenging materials, corrosion inhibitors, wax inhibitors, asphaltene inhibitors, organic deposition inhibitors, ferric ion reducers, demulsifiers, defoamers, gel breakers, salt inhibitors, oxygen scavengers, antioxidants, iron sulfide scavengers, iron scavengers, clay stabilizers, enzymes, biological agents, flocculants, naphthenate inhibitors, carboxylate inhibitors, nanoparticle dispersions and surfactants.) for the purpose having the antimicrobial agents may be tailored for the microbes found in that particular oil field. [0200]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that the green-solvent and carrier of Lau’45 method, with the above limitation, as taught by Agrawal, in order to be tailored for the microbes found in that particular oil field. [0200]

Claim 2
Lau ’45 discloses the method according to Claim 3 further comprising recovering a plurality of deposits from a neighboring well in contact with the enzyme-based green solvent. [0053-0054]

Claim 11
Lau ’45 discloses the method according to Claim 1 further comprising a heating too! well for controlling a temperature of the enzyrne-based green solvent for activating or deteriorating enzyme activities, wherein the heating tool is configured in the well, adjacent to at least a portion of the rock formation. (i.e. a heating fluid
heatable at either the surface or at the surficial formation remote from the subterranean formation to a temperature sufficient for sustained liquid phase of the enzymatic fluid under pressure at the subterranean formation. The diluted enzymatic fluid [115] or heated diluted enzymatic fluid [122] remains active in water or hot water included
condensed steam [147] and acts catalytically in contacting and releasing oil from solid surfaces ) [0042; 0064; 0066]

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.

Response to Arguments
Applicant’s arguments, on 07/28/2022, filed rejection of claims 1, 8, 9, and 10 rejected under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claimshas been withdrawn. 

Applicant’s arguments, filed on 07/28/2022, with respect to the rejection(s) of Claim 1, 2, 8, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Lau et al. ((US 2008/01 18945 A1)  and further in view of Pop (US 2017/0204316 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/05/2022